Balio, J.
(dissenting in part). I respectfully dissent in part and vote to affirm because I conclude that Supreme Court properly granted plaintiffs motion for partial summary judgment on liability on the Labor Law § 240 (1) claim and denied defendants’ cross motions for summary judgment dismissing that claim.
The record establishes that the work performed by plaintiff was not routine maintenance. The boiler had been shut down for renovation work, including the installation of a computer and the renovation of a brick wall on the side of the boiler. When that work was completed, the boiler could not be operated until a cap was bolted to the top of the boiler. Because completion of the renovation work provided the occasion for the performance of plaintiffs task, the issue is whether the renovation work constituted a “significant physical change to the configuration or composition of the building or structure” (Joblon v Solow, 91 NY2d 457, 465). Plaintiff met his initial burden of establishing that the renovation work constituted a significant physical change, and defendants failed to submit evidence to controvert that proof. I otherwise agree with the majority’s resolution of this appeal. (Appeals from Order of Supreme Court, Erie County, Glownia, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Balio and Boehm, JJ.